Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note that claims 1-7 are directed to the sub-combination of the reinforcing brace itself and not the combination of the reinforcing brace and the chassis mount/lower control arm/steering knuckle.  It should be appreciated that the applicant’s functional language in the claims does not serve to impart patentability.  While features of an apparatus may be recited either structurally or functional, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitation of the claims.  In re Schreiber, 128 F.3d 1473, 1477-78,44USPQ2d, 1429, 1431-.2 (Fed. Cir. 1997); Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 ,15 USPQ2d 1525, 1528 (Fed. Cir. 1990); Ex parte Masham, 2USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilson et al. (US Patent 10,850,853). As with Fig. 8A Annotated below, Wilson teaches a reinforcing brace comprising a bracket (96) having a base plate (108) or (106) with at least one flange (Flange A) extending therefrom each such flange having a first opening (104a) wherein each such flange further comprises at least one second opening (114a). With regards to the size and angle of the flange (92), Wilson teaches that the flange (92) can be arranged at any suitable angle such as the upwardly extension in the invention (C4 L7-18).


    PNG
    media_image1.png
    722
    854
    media_image1.png
    Greyscale

Fig. 8A Annotated

With regards to Claim 3: Wilson teaches the reinforcing brace as with Claim 1 above wherein said base plate (108 or 106) further comprises an elongated forward extension (92). Wilson teaches extension (92) can extend further away from an end of the perch bracket (66). (C4 L7-18)

With regards to Claim 4: Wilson teaches the reinforcing brace as with Claim 1 above wherein said base plate further comprises a recess (112).

With Regards to Claim 5: Wilson teaches the reinforcing brace as with Claim 1 above wherein said at least one flange (Flange A, Flange B) provides reinforcement and support. Wilson teaches that the opening (114a, 114b) on the flange (Flange A, Flange B) are designed to support the structure of the vehicle. (C3 L64-65)

With Regards to Claim 6: Wilson teaches the reinforcing brace as with Claim 1 above wherein said first and second openings (114a and 114b) are sized to accommodate at least one after-market camber adjustment structure. Wilson teaches that the opening (114a, 114b) on the flange (Flange A, Flange B) are designed to support the structure of the vehicle. (C3 L64-65)

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dilworth et al (US Patent Publication US 2016/0272027 A1).
With respect to claim 1, as with Fig. 1 Annotated below, Dilworth teaches a reinforcing brace comprising a bracket (10) having a base plate (14) with at least one flange (52) extending therefrom each such flange having a first opening (Opening A) wherein each such flange further comprises at least one second opening (Opening B). 


    PNG
    media_image2.png
    595
    744
    media_image2.png
    Greyscale

Fig. 1 Annotated
With regards to Claim 2: Wilson teaches the reinforcing brace as with Claim 1 above wherein said base plate (14) further comprises forward (34) and rear (24) extensions. 

Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Wilson et al. (US Patent 10,850,853).
Wilson teaches the reinforcing brace of claim 1 wherein said base plate (108) and said flanges (Flange A, Flange B) of said bracket are made of steel. Wilson teaches the use of sheet stock material such as sheet steel for constructing the brace. (C5 L17-19).  Wilson does not teach the bracket having a thickness of about 1/4 inch.  It would have been an obvious matter of design choice to construct the bracket of Wilson such that it had a thickness of about 1/4 inch so as to provide a strong brace suitable for its intended use and, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.


Allowable Subject Matter
Claims 8-11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Ganci whose telephone number is (571)272-6577. The examiner can normally be reached Monday - Friday 7:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW JOSEPH GANCI/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616